DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollichelli et al. (US 2012/0137049) (hereafter Mollichelli), in view of Schuh et al. (US 2014/0059278)(hereafter Schuh).
As per claims 1, 9, and 16, Mollichelli teaches a memory controller, comprising: 
a read only memory (ROM) configured to output a ROM code corresponding to fuse data ([0015] wherein PCM is permanently fixed; [0023] wherein fuse array holds addresses and code); address is used to output fuse data form RAM; also at boot all fuse data is output – see [0025]); and 
a control processor configured to execute firmware corresponding to the ROM code (fig. 2, 220), 
wherein the ROM comprises: 
a fuse memory configured to store the fuse data ([0023]); and 
a ROM code register configured to output the ROM code corresponding to firmware information included in the fuse data ([0023] both vector registers and fuse registers). 

However, Schuh teaches wherein the control processor performs an error correction operation using a low density parity check code rate determined by the firmware information ([0436]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the low density parity check of Schuh with the controller of Mollichelli because it provides a means of error correction ([0383]).
As per claims 7 and 15, Mollichelli teaches wherein the ROM code register stores one or more ROM codes to execute various firmware (as illustrated in fig. 4 and fig. 5).
As per claim 8 and 11, the combination of Mollichelli and Schuh teaches all the limitations of claims 1 and 9, and further teaches:
a memory interface configured to exchange a command, an address and data between the memory controller and a storage device (As illustrated in fig. 2); 
a buffer memory configured to temporarily store data during an operation of the memory controller (fig. 2, RAM); and 
a host interface configured to exchange a command, an address and data between the memory controller and a host ( fig. 1, fig2, 120; also see [0018]).
Schuh also teaches an internal memory configured to store an address map table for mapping logical and physical addresses ([0385]).
It would have been obvious before the effective filing date of the claimed invention to have combined the mapping Schuh with the controller and firmware of the combination of .   
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Mollichelli and Schuh, and further in view of Freij et al. (US 6,990,387) (hereafter Freij).
As per claims 3 and 13, the combination of Mollichelli and Schuh teaches all the limitations of claims 1 and 11.  The combination does not explicitly teach wherein the fuse data further includes a wafer number, a lot number, and a packaging date.
However, Freij teaches wherein the fuse data further includes a wafer number (col. 1, line 66), a lot number (col. 2, line 1), and a packaging date (col. 2, line 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to have combined the fuse data of Freij with the fuse data of the combination Mollichelli and Schuh because it allows for sorting and identification of various devices (col. 2, lines 14-17).
Claims 5, 6, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mollichelli and Schuh, in view of Brokish et al. (US 2005/0228980) (hereafter Brokish).
As per claims 5 and 18, the combination of Mollichelli and Schuh teaches all the limitations of claims 1 and 16.  The combination does not explicitly teach wherein the fuse data is set up by setting an e-fuse.
However, Brokish teaches wherein the fuse data is set up by setting an e-fuse ([0033, e-fuses).

As per claim 6, Brokish teaches wherein the e-fuse is set during a packaging process and is set differently depending on the type of each of the storage devices (initially setup during manufacture; [0033]).
As per claim 10, the combination of Mollichelli and Schuh teaches all the limitations of claim 9.  The combination does not explicitly teach wherein the ROM code is revised by changing the fuse setting when the storage device is changed.
However, Brokish teaches wherein the ROM code is revised by changing the fuse setting when the storage device is changed ([0299], GP/HS determines ROM code to use)
It would have been obvious to a person of ordinary skill in the art before the effective filing date to have combined the e-fuse of Brokish with the fuse of the combination of Mollichelli and Schuh because it provides a means to modify the ROM code by changing the settings when the storage device is changed without having to provide a separate controller ([0009]).
Claims 1, 7-9, 11, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kochar et al. (US 2015/0301754) (hereafter Kochar), in view of Schuh et al. (US 2014/0059278)(hereafter Schuh)
As per claims 1, 9 and 16, Kochar teaches a memory controller, comprising: 
a read only memory (ROM) configured to output a ROM code to execute firmware corresponding to fuse data (fig. 1, 116, ROM; see [0016], [0026] wherein firmware is loaded 
a control processor configured to execute firmware corresponding to the ROM code (fig. 1, 116; see [0016] storage controller memory), 
wherein the ROM comprises: 
a fuse memory configured to store the fuse data ([0026] fuse data stored in ROM fuse); and 
a ROM code register configured to output the ROM code corresponding to firmware information included in the fuse data ([0026] wherein firmware loads ROM code from the fuses).
Kochar does not explicitly teach wherein the control processor performs an error correction operation using a low density parity check code rate determined by the firmware information.
However, Schuh teaches wherein the control processor performs an error correction operation using a low density parity check code rate determined by the firmware information ([0436]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the low density parity check of Schuh with the controller of Kochar because it provides a means of error correction ([0383]).
As per claim 7, Kochar teaches wherein the ROM code register stores one or more ROM codes to execute various firmware ([0016], ROM stores firmware which is ROM code).
As per claim 8, Kochar teaches: 

a memory interface configured to exchange a command, an address and data between the memory controller and a storage device ([0012], 111, memory interface); 
a buffer memory configured to temporarily store data during an operation of the memory controller ([age buffer; [0016]); and 
a host interface configured to exchange a command, an address and data between the memory controller and a host (112, host interface; see [0012], [0015]).
As per claim 11, Kochar teaches wherein the memory controller further comprises: 
a control processor configured to execute the firmware in response to the ROM code (fig. 1, 110 microprocessor; [0016]); 
an internal memory configured to store an address map table for mapping logical and physical addresses (flash translation layer (FTL); [0033] since the FTL is within storage controller firmware, an internal memory must store an address map table for mapping logical/physical addresses); 
a memory interface configured to exchange a command, an address and data between the memory controller and the storage device (memory interface, 111; [0012]); 
a buffer memory configured to temporarily store data during an operation of the memory controller; and 
a host interface configured to exchange a command, an address and data between the memory controller and a host (112, host interface; [0012], [0015]).
.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Kochar and Schuh, in view of Freij et al. (US 6,990,387) (hereafter Freij).
As per claims 3 and 13, the combination of Kochar and Schuh teaches all the limitations of claims 1 and 11.  The combination does not explicitly teach wherein the fuse data further includes a wafer number, a lot number, and a packaging date.
However, Freij teaches wherein the fuse data further includes a wafer number (col. 1, line 66), a lot number (col. 2, line 1), and a packaging date (col. 2, line 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to have combined the fuse data of Freij with the fuse data of the combination of Kochar and Schuh because it allows for sorting and identification of various devices (col. 2, lines 14-17).
Claims 5, 6, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kochar and Schuh, in view of Brokish et al. (US 2005/0228980) (hereafter Brokish).
As per claims 5 and 18, the combination of Kochar and Schuh teaches all the limitations of claims 1 and 16.  The combination does not explicitly teach wherein the fuse data is set up by setting an e-fuse.
However, Brokish teaches wherein the fuse data is set up by setting an e-fuse ([0033, e-fuses).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to have combined the e-fuse of Brokish with the fuse of the combination of Kochar 
As per claim 6, Brokish teaches wherein the e-fuse is set during a packaging process and is set differently depending on the type of each of the storage devices (initially setup during manufacture; [0033]).
As per claim 10, the combination of Kochar and Schuh teaches all the limitations of claim 9.  The combination does not explicitly teach wherein the ROM code is revised by changing the fuse setting when the storage device is changed.
However, Brokish teaches wherein the ROM code is revised by changing the fuse setting when the storage device is changed ([0299], GP/HS determines ROM code to use)
It would have been obvious to a person of ordinary skill in the art before the effective filing date to have combined the e-fuse of Brokish with the fuse of the combination of Kochar and Schuh because it provides a means to modify the ROM code by changing the settings when the storage device is changed without having to provide a separate controller ([0009]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-11, 13, 15, 16 and 18 have been considered but are moot as the rejection has been updated to take Applicant’s amendments into consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURTEJ BANSAL/Primary Examiner, Art Unit 2139